Citation Nr: 1105622	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  02-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for residuals of torn 
meniscus of the left knee, currently evaluated as 20 percent 
disabling.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for right knee disability as 
secondary to service connected residuals of torn meniscus of the 
left knee.

6. Entitlement to service connection for lumbar spine disability 
as secondary to service connected residuals of torn meniscus of 
the left knee.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2007, the Veteran appeared and testified at a Travel 
Board hearing before the undersigned.  The hearing transcript is 
associated with the claims folder.  This case was remanded by the 
Board in January 2008 for further development.

The Board observes that there are other psychiatric diagnoses, 
including major depressive disorder, noted in the medical 
records, and the issues on appeal have been recharacterized 
accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The issues of an increased rating for residuals of torn meniscus 
of the left knee, currently evaluated as 20 percent disabling; 
service connection for an acquired psychiatric disorder other 
than PTSD; service connection for tinnitus; and service 
connection for right knee and lumbar spine disabilities secondary 
to service-connected residuals of torn meniscus of the left knee 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSIONS OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's duty to notify and duty 
to assist obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notification obligation with 
respect to the PTSD claim was accomplished by way of two letters 
from the RO to the Veteran dated in July 2002, prior to the 
initial adjudication of the claim.  Notice which provided 
information concerning disability evaluations and effective dates 
was provided in March 2006 followed by a May 2006 supplemental 
statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Regardless, since this 
decision affirms the RO's denial of service connection, the 
matters of effective date and rating are rendered moot.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The evidence of 
record contains the Veteran's service treatment records (STRs), 
service personnel records, and post-service VA and private 
medical records.  The evidence of record also contains a VA 
examination performed in July 2010.  Given that the findings 
reported on this examination clearly included a review of the 
entire claims folder; were detailed; took into account the 
Veteran's history; and included a rationale for the examiner's 
conclusions, the examination is deemed adequate.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran and his representative have not made the RO or the 
Board aware of any adequately identified, additional evidence 
that needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's appeal.

PTSD

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 
18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the amendment to 38 
C.F.R. § 3.304(f) provides that, if a stressor claimed by a 
veteran is related to such veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this new provision, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

The amendment is expressly applicable to claims, as here, seeking 
service connection for PTSD that were appealed to the Board 
before July 13, 2010, but have not been decided by the Board as 
of July 13, 2010.  The RO has not yet had an opportunity to 
consider his claim in light of the revised regulation.  However, 
it is not prejudicial to the Veteran for the Board to do so in 
the first instance as the amendment is not for application in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This 
is so because the claim is being denied on the basis of no 
current diagnosis and the July 2010 VA examiner found that a 
generalized fear of working on a flight deck was insufficient to 
support a diagnosis of PTSD.

The question of whether the Veteran was exposed to a stressor in 
service is a factual one, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, 
whether a stressor was of sufficient gravity to cause or support 
a diagnosis of PTSD is a question of fact for medical 
professionals and whether the evidence establishes the occurrence 
of stressors is a question of fact for adjudicators.

This claim must be denied because the preponderance of the 
evidence is against a finding that the Veteran has PTSD or has 
had PTSD at any time since he filed his claim in May 2002.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The "positive" evidence with respect to a PTSD diagnosis 
includes periodic VA treatment records dated from 2002 to 2009 
which report that the Veteran "carries a diagnosis of PTSD"; an 
April 2002 VA treatment record which diagnosed PTSD; a May 2002 
VA PTSD assessment which diagnosed PTSD, noting that scores on 
psychological tests supported the diagnosis; and the Veteran's 
statements that he has PTSD.  

The "negative" evidence with respect to a PTSD diagnosis 
consists of a July 2010 initial PTSD examination which concluded 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD as he did not meet the exposure criteria for PTSD nor did he 
report sufficient other symptoms to warrant the diagnosis. 

The Board finds that the negative evidence preponderates against 
the claim.  The Board finds the VA examiner's opinion 
particularly probative and persuasive because the examiner 
provided a thorough rationale for his opinion with reference to 
evidence in the claims folders and the Veteran's contentions.  An 
opinion is considered adequate when it is based on consideration 
of an appellant's prior medical history and examinations and 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The only stressor confirmed by VA was that the Veteran was 
required to work on aircraft in service as part of his duties 
aboard the USS Constellation.  See June 2010 PTSD Stressor 
Verification Memorandum.  The 2010 VA examiner explained that 
this stressor, "a generalized fear of working on the flight 
deck[,] is not sufficient to establish a PTSD diagnosis."  The 
examiner noted that the Veteran's other stressors, that he had 
seen a friend's legs blown off during an explosion and that he 
was fired upon in a helicopter going from the ship to Da Nang, 
Vietnam, were not confirmed.  See negative response from Defense 
Personnel Records Information Retrieval System.  

The 2010 examiner explained that the Veteran did not report 
sufficient other symptoms to warrant the diagnosis of PTSD 
because "[t]he Veteran does not describe actual extreme fear, 
horror, and helplessness in relation to an actual experienced 
event."  The examiner attributed the Veteran's difficulty in 
establishing and maintaining relationships to a nonservice-
connected characterological disorder.  Further, the examiner had 
doubts as to the Veteran's credibility given that the Veteran 
denied a history of alcohol or drug abuse, yet the record 
contained a reference to alcohol abuse.  See April 2002 VA 
treatment record identifying the problem of excessive use of 
addictive substances, namely alcohol.  

The Board finds the negative opinion provided in the July 2010 
PTSD examination report to be more persuasive than the positive 
evidence because the 2010 examiner based his conclusions on a 
review of the entire medical record, including the positive 
medical evidence which diagnosed PTSD.  The positive medical 
evidence, on the other hand, is primarily dated in 2002 (and thus 
does not consider evidence developed between 2002 and the 
present) and the diagnoses were not based on a complete review of 
the evidence, like the service records and the negative response 
from the service department with regard to the Veteran's claimed 
stressors.  

Importantly, the 2010 examiner explained what he perceived as the 
weaknesses in the opinions of the 2002 diagnoses of PTSD.  He 
noted that the April 2002 record revealed that the Veteran was 
"vague in describing symptoms and stressors" and that the May 
2002 record described the Veteran as "hesitant" and that "it 
was difficult to get details of his claimed stressors" at that 
time.  

The Board finds the "positive" April and May 2002 opinions 
regarding the existence of PTSD to be less probative and 
persuasive than the "negative" opinions because none of the 
"positive" opinions provided rationales as detailed as that of 
the "negative" 2010 VA examiner's opinion.  

The Board finds that the Veteran's statements with respect to his 
self-diagnosis of PTSD, assuming he is competent to make such a 
self-diagnosis, are not credible.  See Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) ("Credibility can be genuinely 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, official 
plausibility of the testimony, and the consistency of the 
witness' testimony").  This is so because the service department 
records, like the command history and the deck logs for the USS 
Constellation, do not corroborate several of his claimed 
stressors.  Further, as noted by the 2010 physician, the medical 
records reflect that he struggled with alcohol abuse while more 
recently denying any history of substance abuse problems.  For 
these reasons, the Veteran's statements are deemed not credible.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran now has (or 
at any time during the appeal period had) PTSD, and there is no 
doubt to be otherwise resolved.  Consequently, there is no valid 
claim of service connection for such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). Accordingly, the appeal must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Given that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record, the Board must also address the 
issue of service connection for an acquired psychiatric disorder 
other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The medical evidence includes a diagnosis of major depressive 
disorder.  See May 2002 VA psychological assessment.  In 
addition, the July 2010 examiner deferred Axis I diagnosis based 
on the possibility of a mood or anxiety disorder or a substance 
abuse disorder.  Another VA mental disorders examination to 
clarify whether the Veteran has any Axis I diagnoses is therefore 
necessary.

With respect to the remaining claims, the examinations requested 
in the January 2008 Board remand were inadequate for adjudication 
purposes.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court), held 
that a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to ensure 
compliance with the terms of the remand.  As the examinations 
obtained did not specifically attain the information needed by 
the Board, the claims must be returned to the RO/AMC for the 
requested information.

The January 2008 remand requested an examination with medical 
opinions to determine the etiology of the Veteran's tinnitus.  
The subsequent July 2010 examiner provided an opinion as to the 
etiology of the Veteran's hearing loss but did not provide an 
opinion as to the etiology of the Veteran's tinnitus.  

The 2008 remand also requested an examination with medical 
opinions as to the etiology of the Veteran's right knee and 
lumbar spine disorders, to include a discussion of the opinions 
set forth in VA examination reports dated in January 2004 and 
February 2006.  The examiner who authored the subsequent August 
2010 examination report and its November 2010 addendum did not 
address the findings in the January 2004 and February 2006 
examination reports.

The 2008 remand also requested an examination with medical 
opinions as to whether the Veteran's osteoarthritis of the left 
knee was caused or aggravated by the service-connected residuals 
of a torn medial meniscus.  The Board advised in the remand that 
a complete rationale for all opinions expressed must be provided.  
The subsequent August 2010 medical opinion simply stated "[t]he 
veteran's osteoarthritis of the left knee is unlike [sic] caused 
by service-connected residuals of a torn medial meniscus of the 
left knee."  No rationale for this opinion was provided in the 
examination report.  A medical opinion such as this which 
contains only data and conclusions without any supporting 
analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

When the VA undertakes to either provide an examination or to 
obtain an opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In other words, it must provide "sufficient detail" to enable 
the Board to make a "fully informed evaluation."  Id.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  

The issue of whether the Veteran may receive a separate 
compensable rating for arthritis of the left knee with limitation 
of motion appears to be inextricably intertwined with the 
increased rating claim on appeal in this case, and must be 
addressed prior to any further appellate review of the increased 
rating issue by the Board.  The January 2008 remand requested 
adjudication of the arthritis issue, but there is no indication 
in the claims folder that the claim for osteoarthritis of the 
left knee has been adjudicated.

Accordingly, the case is REMANDED for the following action:

1.	Obtain complete clinical records of the 
Veteran's VA treatment for psychiatric 
disorders other than PTSD, tinnitus, back 
and knee disabilities since August 2010.

2.	Forward the Veteran's claims file to the 
VA audiologist who provided the July 2010 
audiology examination for a medical 
opinion, with examination only if deemed 
necessary.  If that audiologist is no 
longer available, another audiologist 
should be asked to provide the necessary 
medical opinion.  The audiologist should 
review the contents of the entire claims 
folders and should express an opinion as 
to whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the Veteran's tinnitus is causally 
related to service.  A complete rationale 
for any opinion expressed must be 
provided.

3.	Forward the Veteran's claims file to the 
VA psychologist who provided the July 2010 
PTSD examination for a medical opinion, 
with examination only if deemed necessary.  
If that psychologist is no longer 
available, another mental health 
professional should be asked to provide 
the necessary medical opinion.  The mental 
health professional should review the 
contents of the entire claims folders and 
should express an opinion as to whether it 
is at least as likely as not (probability 
of 50 percent or greater) that any 
diagnosed psychiatric disorder other than 
PTSD is causally related to service.  A 
complete rationale for any opinion 
expressed must be provided. 

4.	Forward the Veteran's claims file to the 
VA examiner who provided the August 2010 
orthopedic examination for a medical 
opinion, with examination only if deemed 
necessary.  If that examiner is no longer 
available, another examiner should be 
asked to provide the necessary medical 
opinion.  The examiner should review the 
contents of the entire claims folder. The 
examiner should: 

a.	Provide a rationale for the August 
2010 opinion that it is unlikely that 
the Veteran's osteoarthritis of the 
left knee is caused or aggravated by 
service connected residuals of a torn 
medial meniscus of the left knee; and
b.	Discuss the opinions set forth in VA 
examination reports dated January 
2004 and February 2006 with respect 
to your August 2010 and November 2010 
opinions that it is less likely than 
not that the Veteran's right knee and 
lumbar spine disabilities were caused 
or aggravated by his service-
connected left knee disability.

If the August 2010 examiner is no longer 
available and the new examiner disagrees 
with the conclusions of the August 2010 
examiner with respect to the above 
questions, s/he should so state.  A 
complete rationale for any opinion 
expressed must be provided.

5.	After all development has been completed, 
adjudicate the issue of entitlement to 
service connection for osteoarthritis of 
the left knee as secondary to service 
connected residuals of a torn medial 
meniscus of the left knee.  If the claim 
is denied, the Veteran should be notified 
of the decision and his appellate rights.

6.	Readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


